EXHIBIT 21 Subsidiaries of China ShouGuan Mining Corporation The details of the Company’s subsidiaries and VIEs are described below: Name Place of incorporation and kind of legal entity Principal activities and place of operation Particulars of issued/ registered share capital Effective interest Held Bei Sheng Limited (“BSL”) British Virgin Islands, a limited liability company Investment holding in GWIL and provision of mining technical advice 50,000 issued shares of US$1 each 100% Golden Wide International Limited (“GWIL”) Hong Kong, a limited liability company 100%-investment holding in SBCL 10,000 issued ordinary shares of HK$1 each 100% Shoujin Business Consulting (Shenzhen) Limited (“SBCL”) The PRC, a limited liability company Provision of consulting service in the PRC RMB100,000 100% Shenzhen Shouguan Investment Co., Ltd (“SSIC”) # The PRC, a limited liability company 99%-investment holding in JinGuan RMB18,100,000 N/A Yantai JinGuan Investment Limited (“JinGuan”) # The PRC, a limited liability company 100%-investment holding in XinGuan RMB5,000,000 N/A Penglai XinGuan Investment Limited (“XinGuan”) # The PRC, a limited liability company Exploration, drilling, mining and sale of gold products RMB21,000,000 N/A #represents variable interest entity (“VIE”)
